Opinion issued October 15, 2013.




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-10-00477-CV
                            ———————————
                        ANNETTE DOUGLAS, Appellant
                                         V.
                       ANTHONY J. DOUGLAS, Appellee



                    On Appeal from the 310th District Court
                             Harris County, Texas
                       Trial Court Case No. 2009-68489



                          MEMORANDUM OPINION

      Appellant, Annette Douglas, has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing appellant’s failure

to file brief). After being notified that this appeal was subject to dismissal,
appellant did not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing

involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.



                                  PER CURIAM


Panel consists of Justices Jennings, Sharp, and Brown.




                                        2